MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) decision denying a motion to reopen its affirmance of an immigration judge’s denial of petitioners’ applications for cancellation of removal.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioners’ motion to reopen filed more than eight months after the BIA’s final order because the motion to reopen was untimely. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.